Citation Nr: 0024878	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left lower leg, currently rated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


REMAND

The veteran served on active duty from September 1967 to 
February 1970.  This case, which included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), was remanded by the Board of Veterans' 
Appeals (Board) in March 1998 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, to 
determine whether the veteran desired a personal hearing at 
either the RO or before a member of the Board.  Letters were 
sent to the veteran in April 1998 and May 2000 asking him to 
fill out an associated VA form if he wished to attend a 
personal hearing; according to the May 2000 letter, if the 
veteran did not respond within 60 days, it would be assumed 
that he did not desire a personal hearing.  No respond was 
received from the veteran within 60 days of the date that the 
May 2000 letter was mailed. 

A September 1999 rating decision granted service connection 
for PTSD, assigned a noncompensable evaluation beginning on 
April 9, 1996, a 30 percent evaluation effective June 28, 
1999, and granted entitlement to nonservice-connected pension 
benefits.  This rating decision denied entitlement to service 
connection for back disability, skin disability, and 
residuals of venereal disease, and it denied entitlement to a 
compensable evaluation for post-operative bilateral inguinal 
hernia residuals.  The veteran was notified of these actions 
and of his appellate rights later in September 1999.  The 
case was returned to the Board in August 2000.

An August 2000 Informal Hearing Presentation statement on 
behalf of the veteran from his representation was described 
as a notice of disagreement to the adverse actions taken in 
the September 1999 rating decision.  It was noted in this 
statement that the veteran should be assigned a total 
schedular rating for his service-connected PTSD and a total 
rating based on unemployability due to service-connected 
disability.  This statement was added to the record after the 
claims folder was forwarded to the Board.  Consequently, the 
RO has not had an opportunity to issue a statement of the 
case on these new issues.  It was also noted in August 2000 
that the veteran had filed for Social Security Administration 
(SSA) disability benefits and that no records had been 
obtained from SSA.  Additionally, it does not appear that the 
claims folder was reviewed prior to VA examination in April 
2000 and the April 2000 VA examination report does not 
provide relevant joint and muscle findings relating to the 
veteran's service-connected gunshot wound (GSW) residuals of 
the left lower extremity.  Moreover, the Board finds that the 
medical evidence on file does not include an adequate 
assessment of functional impairment of the veteran's GSW 
residuals of the left lower extremity, to include flare-ups, 
as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).


Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should attempt to obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file. 

2.  The veteran should be asked by the RO 
whether he has applied for SSA benefits.  
If he answers in the affirmative, the RO 
should contact the Division of Benefit 
Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request copies of the 
veteran's determination of disability and 
all evidence upon which both the 
determination was based, all of which 
should also be added to the veteran's 
claims file.

3.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
GSW residuals of the left lower 
extremity.  The claims file must be made 
available to and reviewed by the examiner 
and the examiner should indicate whether 
the claims file has been reviewed.  Any 
necessary tests or studies, including X-
rays, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology specifically due to the 
veteran's service-connected GSW residuals 
of the left lower extremity.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of left leg 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.  Then, the RO should 
adjudicate the claims for service 
connection for back disability, for skin 
disability, and for residuals of venereal 
disease, as well as adjudicate the claims 
for increased evaluations for service-
connected bilateral inguinal hernia 
residuals and PTSD.  The RO should 
readjudicate the claim for service 
connection for GSW residuals of the left 
lower extremity, to include consideration 
of 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
and 4.45 and all relevant diagnostic 
codes.  The RO should also adjudicate the 
raised issue of entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disability.

5.  If the benefits sought on appeal, 
including the additional issues noted 
above, are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The RO should 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 


	(CONTINUED ON NEXT PAGE)


§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




